Citation Nr: 1310742	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  06-30 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for fracture of the anterior portion of the T3 and T4 vertebrae.

2.  Entitlement to an increased rating for lumbar degenerative disc disease (DDD) with compression fractures of the T1, T2, and L1 vertebrae, currently evaluated as 10 percent disabling prior to April 16, 2006, 60 percent disabling from April 17, 2006 to April 30, 2011, and 40 percent disabling from May 1, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) from October 2004 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In an October 2004 rating decision, the RO, in pertinent part, continued a 10 percent rating for the Veteran's service-connected low back disability.  The Veteran appealed.  In August 2006, the RO increased the rating from 10 to 20 percent, effective July 14, 2006.  In January 2010, the RO increased the rating from 20 to 60 percent effective April 17, 2006.  In February 2011, the RO decreased the rating from 60 to 40 percent effective May 1, 2011.  As higher ratings for this disability are assignable throughout the relevant time periods and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the issue as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In an August 2007 rating decision, the RO, in pertinent part, denied service connection for fracture of the anterior portion of the T3 and T4 vertebrae and for headaches.  The Veteran appealed.  In an October 2011 rating decision, prior to certifying this appeal to the Board, the RO granted the Veteran's claim for service connection for headaches.  Because the October 2011 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing via videoconference in August 2012.  The record contains a transcript of that hearing.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to an increased rating for lumbar spine DDD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in relative equipoise on the question of whether the Veteran has fracture of the anterior portion of the T3 and T4 vertebrae resulting from in-service injury.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, fracture of the anterior portion of the T3 and T4 vertebrae was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Merits of the claim

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110;1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

During the Veteran's period of service, he was involved in a motor vehicle accident (MVA).  An August 1974 treatment record reflects a MVA with head and back injury.  

The Veteran filed a claim of service connection for a fracture of his vertebrae in July 1977.  He underwent a VA examination in May 1978, where the examiner found a normal back examination, including normal x-rays, but noted that the Veteran was suffering from chronic recurrent pain in his back.  In July 1978, the RO granted service connection for low back strain for injuries sustained as a result of that MVA and assigned a noncompensable rating.  

In October 2003, the Veteran filed a claim for a "back compression fracture." An April 2004 rating decision increased his rating for low back strain to 10 percent.  

A March 2005 private X-ray of the thoracic spine revealed degenerative changes of the thoracic spine; however, there was no fracture or dislocation shown.  An April 2005 CT scan revealed a mild compression fracture at the anterior portion of the T3 vertebral body; a definite fracture at the T4 level could not be determined.  A May 2005 treatment record notes that compression fractures at the T3 and T4 levels were likely secondary to a severe MVA in 1974.  In an August 2005 letter, the Veteran's private physician notes that the findings of the CT scan were compatible with compression fractures of the T3 and T4 vertebrae and noted his history of a severe MVA while in service.  

In October 2005, the Veteran filed a letter clarifying that he was filing a claim of service connection for compensation for injuries to his back, specifically the fracture of the anterior portion of his third and fourth thoracic vertebrae.  

In July 2006, a VA examination was conducted.  The examiner noted that an April 2005 CT scan of the thoracic spine showed fracture at the anterior portion of the T3 vertebral body.  The examiner assessed "chronic back pain due to an accident in a military vehicle which has resulted in the fractures of T3 and T4, degenerative disc disease, osteophytes with central canal compression of T8 and T9, narrowing of the L5-S1 with degenerative disc disease, and wedging of T12.  This all gives rise to the chronic back pain that this [Veteran] is constantly complaining of."

In February 2007, records note a compression fracture of the T3 and T4.  In July 2007, X-rays of the thoracic spine series showed diffuse degenerative changes, with no acute fractures or dislocations demonstrated.    

The August 2007 rating decision denied the Veteran's claim of service connection for compression fractures of the T3 and T4 vertebrae, finding that there was no clinical diagnosis of fractures.  

Additionally, the Veteran filed a letter from his private physician, W.P., M.D., dated in March 2011.  Dr. P stated that the Veteran had documented compression fractures of T3 and T4 vertebrae compounded by lower back pain with degenerative changes to T8-T9 vertebrae.  

The Veteran appeared at a Board hearing in August 2012.  He testified that he was involved in two MVAs during service and after his MVA he was diagnosed with a thoracic spine injury.  He stated that he was diagnosed with arthritis and he was told by his doctors that his injuries were incurred as a result of the in-service MVA.  

The Board finds that with resolution of the doubt in favor of the Veteran, his claim of service connection for compression fractures of the T3 and T4 vertebrae is warranted.  The Veteran was involved in a MVA during service that resulted in juries to his back, for which he is service-connected.  Therefore, the evidence shows an in service injury.  

Additionally, the July 2006 VA examiner opined that the Veteran's chronic back pain due to his in-service accident is related to the T3 and T4 compression fractures sustained as a result.  Therefore, the evidence shows a nexus between the in-service injury and his current compression fractures of the T3 and T4 vertebrae.  

The Board notes that the claim was denied because some treatment records showed a normal thoracic spine examination with no evidence of fractures.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 (2012).  However, multiple treatment records filed since the inception of this claim have shown that the Veteran has fractures of the T3 and T4 vertebrae.  Significantly, the Board finds the April 2005 CT scan especially probative, noting that CT scans are generally of higher resolution than X-rays.  In addition, the July 2006 VA examiner and the Veteran's private physician have opined that the compression fractures of the T3 and T4 vertebrae are related to the MVA during service.  

Therefore, with resolution of the doubt in favor of the Veteran, the Veteran's claim of service connection is granted.  


ORDER

Service connection for compression fractures of the T3 and T4 vertebrae is granted.  


REMAND

The purpose of this remand is to schedule the Veteran for a VA examination.  

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing in August 2012.  He testified that the symptoms of his back disorder have worsened since his VA examination in June 2010.  

The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has claimed that his disorder has worsened since the time of his last VA examination.  The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

In light of the passage of time since the last examination, and because the Veteran is competent to report a worsening of his degenerative disc disease of the lumbar spine, a new examination is in order.

The Court has held that a total compensation rating based upon individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran contends that his back disorder has precluded employment, forcing him to retire earlier than anticipated due to excessive absences from work.  Therefore, the Veteran's claim for a higher evaluation includes a claim for TDIU.  

Because the Veteran's claim of entitlement to a TDIU is based on his contention that his back disorders prevent him from working, the Board finds that they are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183(1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the claim for TDIU is remanded pending adjudication of the Veteran's other claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the Veteran has 
received any VA, non-VA, or other medical treatment for a back disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

After associating any pertinent outstanding records medical records with the claims folder, arrange for an appropriate VA examination to determine the current nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's low back disability, throughout the appeal period.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back. 

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner must also discuss the nature and severity of any left-sided or right-sided lower extremity neurologic impairment found to be present.  If possible, the severity of the radiculopathy in each lower extremity should be described as mild, moderate, or severe.  The examiner should also indicate whether the Veteran has any erectile dysfunction, bowel, or bladder problems related to his low back disability. 

The examiner should also opine as to whether the Veteran's service-connected back disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

3.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If the benefits sought are not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


